UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 16, 2013 AV Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 333-178789 33-1222799 (State or Other Jurisdictionof Incorporation) (Commission FileNumber) (I.R.S. Employer Identification Number) 20 East 68th Street, Suite 204 New York, NY 10065 (Address of principal executive offices) (zip code) 917-497-5523 (Registrant's telephone number, including area code) Merica Corp. (Former name, if changed since last report.) Copies to: Darrin M. Ocasio, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On December 16, 2013, shareholders of AV Therapeutics, Inc. (formerly known as Merica Corp.) (the “Company”) approved by written consent an amendment to the Company’s certificate of incorporation to change the Company’s name from Merica Corp. to AV Therapeutics, Inc. The amendment was approved by shareholders owning an aggregate of 45,992,737 shares of common stock, representing 61.1% of the Company’s issued and outstanding shares of common stock On December 19, 2013, the Company filed the certificate of amendment to change its name from Merica Corp. to AV Therapeutics, Inc. with the Secretary of State of Delaware. The market effective date for the name change will be December 27, 2013. In connection with the name change, the trading symbol of the Company’s common stock will change to AVTH. Item 5.07 Submission of Matters to a Vote of Security Holders. See Item 5.03. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Certificate of Amendment to Certificate of Incorporation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AV THERAPEUTICS, INC. Dated:December 26, 2013 By: /s/ Abraham Mittelman Name: Abraham Mittelman Title: Chief Executive Officer 3
